Title: To James Madison from William Charles Coles Claiborne, 20 March 1807
From: Claiborne, William Charles Coles
To: Madison, James



Private
Dear Sir,
New Orleans March 20th. 1807

Your private letter of the 26th. Jany. has been received, and I lost no time in acquainting Mr. Duplantier, (by letter) of your sentiments relative to the location of the Lands of General Lafayette, and which I am persuaded will regulate his conduct.  I am Dear Sir; with respect and Esteem yo: hble Servt.

William C. C. Claiborne

